DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 1/6/2022 has been received and entered. Application No. 17/062,680 Claims 1-20 are now pending. Claims 1, 7 & 20 have been amended.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/6/2022 has been entered. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As per Claims 1, 7 & 20, the claims recite “the particular attribute corresponding to the particular one of the plurality of icons”. The claim recites prior “each icon corresponding to a particular attribute” there is no antecedent basis for a reverse correspondence from the attribute to the icon wherein the correspondence is defined as originating from the icon to the attribute.

Claims 2-6 & 8-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter due to their dependence on claims 1 and 7.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7 & 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (U.S. Pat 5,767,852) hereinafter Keller, in view of Mensinger (U.S. Pub 2014/0012117) hereinafter Mens, in view of Anderson (U.S. Pub 2014/0032098), in view of DEMBO et al. (U.S. Pub 2013/0069951) hereinafter Dembo.

As per Claim 1, Keller teaches A computer system comprising: a processor; a display coupled to the processor; an input interface coupled to the processor; and a memory coupled to the processor, storing instructions that, when executed by the processor, cause the computer system to: (Fig. 1, col. 3 lines 57-61  A computer system 100 comprises a central processing unit (CPU) 110, memory storage device 120, one or more monitors or graphical interfaces 130, and selection device 140 such as a mouse or speech recognition system 178)
display, within a first region of the display, a plurality of icons, each icon corresponding to a particular attribute (Fig. 2, col. 4 lines 27-45 wherein a GUI 230 with icons 161 including icons 260 representing processes, applications, or programs 270 with priority initial value P1 240)
display a scale in a second region of the display; (Fig. 2, wherein priority-controller icons (PCIs) 262 or 263 wherein in AIX operating systems priority values take on values from -20 (high priority) to 20 (low priority))
receive, via the input interface, input corresponding to a drag-and-drop operation wherein a particular one of the plurality of icons is dragged to and then dropped at a drop position on the scale within the second region of the display; (Fig. 2 col. 4 lines 27-45 wherein the user uses a selection device (mouse) 140 to select 291 an icon 260 and drags 265 the icon to a priority controller icon 262 wherein icon 260 is touching the process-controller icon 262)
during the drag-and-drop operation, update based on the particular one of the plurality of icons; and (col. 3 lines 10-15 wherein the new priority of the process represented by the dragged icon may be reflected in the color of the dragged icon)
 assign a value to the particular attribute corresponding to the particular one of the plurality of icons based on a location of the drop position on the scale relative to the midpoint of the scale. (Fig. 2, col. 4 lines 27-45 wherein when icon 260 is touching the process-controller icon 262 then the priority of the process is changed from its initial value P1 240 to a new value P2 242 presented on the midpoint of the scale)
Keller previously taught the drag-and-drop operation, values of the scale and the plurality of icons. However, Keller does not explicitly teach during the operation, update values based on the selection; and
Mens teaches during the operation, update values based on the selection; and (Fig. 3A, ¶185 wherein the time select icons 311 may include windows of 1 hour, 3 hours, 6 hours, 12 hours, 24 hours, etc. If the user changes the scale of the macro trend graph 306, the values of the time select icons 311 may change by a corresponding factor. For example, in the illustrated embodiment one week of data is shown on the macro trend graph 306, and the time select icons 311 include windows of 1 hour, 3 hours, 6 hours, 12 hours and 24 hours. If the user adjusts the view to show two weeks of data (factor of two increase), the values of the time select icons 311 may also increase by a factor of two, i.e. 2 hours, 6 hours, 9 hours, 24 hours and 48 hours. Examiner relies on macro trend graph 306 to be analogous to selection of a different time frames/icons which results in an update of the values of time select icons 311/scale)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of enhancements to information that the CGM module 208 displays on the smartphone's display of Mens with the teaching of priority selection on a graphical interface of Keller because Mens teaches providing enhancements to information that the CGM module 208 displays on the smartphone's display wherein for smartphones having a touchscreen display, the user may slide the bar left or right by placing his or her finger on it and moving left or right. The data displayed on the micro trend graph 310 would adjust as the position of the bar 308 changes. (¶184)
Keller as modified does not explicitly teach a particular attribute having a historical average;
Anderson teaches a particular attribute having a historical average; (Fig. 2, ¶28 wherein the data storage element 30 may store routes that the vehicle has traveled or other historical data such as the average speed, the maximum speed, the duration of a trip, the number of passengers per trip, and the like wherein the data storage element 30 may communicate with all of the components of the navigation device 10)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize  the teaching of navigation device for guiding high occupancy vehicles of Anderson with the teaching of priority selection on a graphical interface of Keller as modified because Anderson teaches automation of route selection wherein the processor 32 may analyze historical data stored in the data storage element 30 regarding routes that the vehicle has traveled in order to predict the route that is to be traveled without the driver having to enter a destination. Thus, the processor 32 may automatically provide to the display 12 maps and driving directions for the destination. (¶38)
Keller as modified previously taught the scale, the historical average for a particular attribute, the particular attribute corresponding to the particular one of the plurality of icons. However, Keller as modified does not explicitly teach the scale having a midpoint that corresponds to the historical average for one of the particular attributes, such that the midpoint scale corresponds to the historical average for the particular attribute.
Dembo teaches the scale having a midpoint that corresponds to the historical average for one of the particular attributes, such that the midpoint scale corresponds to the historical average for the particular attribute. (Fig. 8a, Fig. 8c, ¶126, ¶142 wherein  Band 814 is shown in the middle portion of graph 800a in yellow and represents an average of consumption level for various times along the x-axis wherien the extrapolated data can use historical data averages at the same or comparable time(s) from the and/or from peers. The amount of time forward from time at line 808 likely increases the variations of possible extrapolated datapoints wherein an estimated value is also plotted in region 806d. The upper and lower limits can be defined in terms of statistical deviations from the normal of the estimated value, where the deviations may get larger as the estimates move further in time from line 808. Other factors may affect the deviations, including historical data)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to utilize the teaching of generating data relating to consumption data with an application of Dembo with the teaching of priority selection on a graphical interface of Keller as modified because Dembo teaches processing and analysis tools provided to a user in easy-to-access applications wherein a system provides a method and device for generating, retrieving, processing and displaying data, with an implementation that processes resource consumption data in a set of datapoints. One feature of an embodiment generates visual representations of consumption data for a datapoint in a time frame and provides visual cues for gauging the relative consumption at a given time within statistical models and data interpolation and extrapolation features. Another feature of an embodiment generates visual representations of consumption data for a datapoint in the set with visual cues providing comparisons to consumption data of one or more peers in the set. As part of that feature, the visual representation can provide a scale indicating a total range of values for the datapoints in the set (e.g. from a minimum to maximum value(s)) and an indicator of relative usage values (e.g. visual cues indicating distributions of values within the set). Another feature integrates the consumption data into an application operating on a device. (¶3, ¶25)

Claim 7 is similar in scope to Claim 1; therefore, Claim 7 is rejected under the same rationale as Claim 1.

Claim 20 is similar in scope to Claim 1; therefore, Claim 20 is rejected under the same rationale as Claim 1.

Claims 2-4 & 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mens in view of Anderson in view of Dembo, as applies to claims 1 and 7 above, and further in view of Ubillos (U.S. Pat 6,486,896).

As per Claim 2, the rejection of claim 1 is hereby incorporated by reference; Keller as modified does not explicitly teach wherein the instructions further cause the computer system to: after assigning the value to the attribute, display an indication positioned relative to the scale indicating the value.
 Ubillos teaches wherein the instructions further cause the computer system to: after assigning the value to the attribute, display an indication positioned relative to the scale indicating the value. (Fig. 4, col. 5 lines 59-65 the time scale is controlled and shown by scalable scroll controller 11. Scalable scroll controller 11 also gives the current scale of timeline 14. The selected time is shown both in the column of fields 12 and by the indicator 13 on timeline 14)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of scalable scroll controller of Ubillos with the teaching of priority selection on a graphical interface of Keller as modified because Ubillos teaches increasing the speed, accuracy and selectivity of accessing data over a broad range by providing the user with easy and fluid interaction over varying magnification scales, while simultaneously providing the user with the capability of scanning the data at that magnification scale. (col. 2 lines 17-22)

As per Claim 3, the rejection of claim 2 is hereby incorporated by reference; Keller as modified further teaches wherein the indication is smaller than the particular one of the plurality of icons. (Fig. 4, col. 5 lines 59-65 Scalable scroll controller 11 gives the current scale of timeline 14. The selected time is shown by the indicator 13 on timeline 14. Examiner notes that the indicator 13 appears smaller than the scroll controller 11; as taught by Ubillos)

As per Claim 4, the rejection of claim 3 is hereby incorporated by reference; Keller as modified further teaches wherein the instructions further cause the computer system to: receive, via the input interface, additional input corresponding to a further drag- and-drop operation wherein the indication is dragged to and then dropped at a further drop position within the second region; and, update the value assigned to the attribute based on a location of the further drop position relative to the scale. (Fig. 2, col. 2 lines 50-65, col. 3 lines 1-15, col. 4 lines 27-45 wherien the new priority of the process represented by the dragged icon may be reflected in the color and in the value P1 to a new value P2 of the dragged icon  which can be altered by dragging the icon representing a process to another region of the priority-controller icon; as taught by Keller; Fig. 4, col. 5 lines 29-32 & 63-67, col. 6 lines 1-12 wherein "click and drag" of the mouse controls the time scale and the selected value at that time scale which is shown by indicator 13 wherein By using the mouse or other cursor positioning means to position the cursor on horizontal bar 15 and clicking and holding down the mouse button, scalable scroll controller 11 will track the movement of the mouse by sliding left and right as the mouse is dragged left and right, respectively. Scalable scroll controller 11 will continue to track the horizontal mouse movements until the mouse button is released. All the while that scalable scroll controller 11 is being moved, the range of the history being displayed in timeline 14 is also correspondingly shifted according to the horizontal movements of scalable scroll controller 11; as taught by Ubillos)

Claim 8 is similar in scope to Claim 2; therefore, Claim 8 is rejected under the same rationale as Claim 2.

Claim 9 is similar in scope to Claim 3; therefore, Claim 9 is rejected under the same rationale as Claim 3.

Claim 10 is similar in scope to Claim 4; therefore, Claim 10 is rejected under the same rationale as Claim 4.

Claims 5 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mens in view of Anderson in view of Dembo, as applies to claims 1 and 7 above, and further in view of Waelbroeck et al. (U.S. Pat 8,108,299) hereinafter Wael.

As per Claim 5, the rejection of claim 1 is hereby incorporated by reference; Keller as modified previously taught assign a value to an attribute. However, Keller as modified does not explicitly teach wherein the instructions further cause the computer system to: upon assigning the value to the attribute, trigger an update to the display.
Wael teaches wherein the instructions further cause the computer system to: upon assigning the value to the attribute, trigger an update to the display. (Fig. 8, Col. 70 lines 40-64 wherein the "Positions" window is defined as the aspect of the subject system that provides users with real-time feedback wherein the user can see the algorithm being used to work a particular symbol along with its average execution rate(814))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of methods and systems related to trading engines of Wael with the teaching of priority selection on a graphical interface of Keller as modified because Wael teaches A "tactical" algorithm is a computerized process to execute a large order by repeatedly placing smaller buy or sell orders until the total quantity is completed, wherein the algorithm is optimized to be most effective in specific market conditions, without regard to the possibility that it may not function properly in other market conditions. (col. 7 lines 24-29)

Claim 11 is similar in scope to Claim 5; therefore, Claim 11 is rejected under the same rationale as Claim 5.

Claims 6 & 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mens in view of Anderson in view of Dembo in view of Wael as applied to claim 5 above, and further in view of Ubillos.

As per Claim 6, the rejection of claim 5 is hereby incorporated by reference; Keller as modified previously taught the drag-and-drop operation and updating the display. However, Keller as modified does not explicitly teach wherein the instructions further cause the computer system to: during the drag-and-drop operation, provide a preview of the update to the display. 
Ubillos teaches wherein the instructions further cause the computer system to: during the drag-and-drop operation, provide a preview of the update to the display. (Fig. 4, col. 5 lines 29-32 & 63-67, col. 6 lines 1-12 wherein "click and drag" of the mouse controls the time scale and the selected value at that time scale which is shown by indicator 13 wherein Scalable scroll controller 11 will continue to track the horizontal mouse movements until the mouse button is released. All the while that scalable scroll controller 11 is being moved, the range of the history being displayed in timeline 14 is also correspondingly shifted according to the horizontal movements of scalable scroll controller 11)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of scalable scroll controller of Ubillos with the teaching of priority selection on a graphical interface of Keller as modified because Ubillos teaches increasing the speed, accuracy and selectivity of accessing data over a broad range by providing the user with easy and fluid interaction over varying magnification scales, while simultaneously providing the user with the capability of scanning the data at that magnification scale. (col. 2 lines 17-22)

Claim 12 is similar in scope to Claim 6; therefore, Claim 12 is rejected under the same rationale as Claim 6.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mens in view of Anderson in view of Dembo in view of Wael in view of Ubillos, as applied to claim 12 above, and further in view of OKADA et al. (U.S. Pub 2016/0028357) hereinafter Okada.

As per Claim 13, the rejection of claim 12 is hereby incorporated by reference; Keller as modifies previously taught the attribute. However, Yuki as modified does not explicitly teach wherein the attribute corresponds to a display brightness or a display contrast. 
Okada teaches wherein the attribute corresponds to a display brightness or a display contrast. (Fig. 4, ¶68 wherein the user may adjust a brightness value by operating the icons (+, -) that have been displayed on the brightness adjustment setting screen 400a)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of the display device of Okada with the teaching of priority selection on a graphical interface of Keller as modified because Okada teaches a display method by which a setting screen including an icon that allows volume adjustment and the like to be performed is displayed so as to be overlapped with a movie on the display is also called on-screen display (OSD). At that time, brightness adjustment and volume adjustment that are performed on the display device side are performed independently of the control by the OS of the body device. (¶4)

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mens in view of Anderson in view of Dembo, as applied to claim 7 above, and further in view of Goldman et al. (U.S. Pub 2008/0033876) hereinafter Goldman.

As per Claim 14, the rejection of claim 7 is hereby incorporated by reference; Keller as modified previously taught the icons. However, Keller as modified does not explicitly teach wherein the icons indicate spending categories and correspond to attributes representing spending in the spending categories.
Goldman teaches wherein the icons indicate spending categories and correspond to attributes representing spending in the spending categories. (Fig. 3, ¶42 wherein s set of bar graphs 301 shows, in graphical form, an amount of spending in various categories. The user can click on any bar graph 301 to see detailed information in spending details section 302 of interactive report 229)
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of interactive reports of Goldman with the teaching of priority selection on a graphical interface of Keller  as modified because Goldman teaches provides methods and systems for accepting user input within a displayed report, for inputting and/or editing transactions in a financial software application wherein all such changes, additions, and deletions are reflected in the displayed report, so that the user can obtain virtually immediate feedback showing the effects of his or her actions. (¶5)

As per Claim 15, the rejection of claim 14 is hereby incorporated by reference; Keller as modified further teaches wherein the value assigned to the attribute is based on the location of the drop position on the scale (Fig. 2, col. 2 lines 50-65, col. 3 lines 1-15, col. 4 lines 27-45 wherein when icon 260 is touching the process-controller icon 262 then the priority of the process is changed from its initial value P1 240 to a new value P2 242 wherien the new priority of the process represented by the dragged icon may be reflected in the color and in the value P1 to a new value P2 of the dragged icon which can be altered by dragging the icon representing a process to another region of the priority-controller icon; as taught by Keller)
wherein the scale represents utility wherein the scale represents a utility of spending in a particular one of the spending categories. (Fig. 3, ¶42 wherein s set of bar graphs 301 shows, in graphical form, an amount of spending in various categories. The user can click on any bar graph 301 to see detailed information in spending details section 302 of interactive report 229 wherein the user has clicked on bar graph 301A representing a bills category. Accordingly, bar graph 301A is highlighted, and spending details section 302 shows information about the bills category. Time-series bar graph 303 shows historical spending, and budget comparison 305 provides a comparison between a budgeted amount and an actual amount; as taught by Goldman)

As per Claim 16, the rejection of claim 14 is hereby incorporated by reference; Keller as modified further teaches further comprising: displaying a graph comprising a line indicating an achievable financial benefit over time, wherein the line automatically adjusts as values are assigned to the attributes representing spending in the spending categories. (Fig. 6, ¶5,¶19, ¶44, ¶49 wherein Line graph 606 summarizing bill spending over time and spending details section 302 shows information about transactions where the category is bills. Interactive report 229 also shows, in spending details section 302, a list of transactions 306 having a bills category including the interactive features that allow a user to enter, change, or delete transactions directly within interactive report 229 by typing the changes, and pressing Enter or Return providing immediate feedback the displayed report is updated accordingly; as taught by Goldman)

As per Claim 17, the rejection of claim 16 is hereby incorporated by reference; Keller as modified further teaches further comprising: determining the achievable financial benefit over time based on the values assigned to the attributes and historical spending habits of a user in one or more of the spending categories. (Fig. 3, Fig. 6, ¶42, ¶49 wherein time-series bar graph 303 shows historical spending, and budget comparison 305 provides a comparison between a budgeted amount and an actual amount wherein if the user clicks on a different bar graph 301, spending details section 302 lists transactions 306 having a category associated with the bar graph 301 selected by the user including the interactive features that allow a user to enter, change, or delete transactions directly within interactive report 229; as taught by Goldman)

Claims 18 & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller in view of Mens in view of Anderson in view of Dembo in view of Goldman, as applied to claims 16 & 17 above, and further in view of Lin et al. (U.S. Pub 2016/0117773) hereinafter Lin.

As per Claim 18, the rejection of claim 17 is hereby incorporated by reference; Keller as modified previously taught the historical spending habits. However, Yuki as modified does not explicitly teach further comprising: displaying a second line in the graph indicating a projected financial benefit over time, the projection assuming the historical spending habits of the user continue unchanged.
Lin teaches further comprising: displaying a second line in the graph indicating a projected financial benefit over time, the projection assuming the historical spending habits of the user continue unchanged. (Fig. 7, Fig. 9, ¶93, ¶95 wherein the profiling dashboard comprises several subsections, including an individual profiling data slider set section 702, a personalized roll-down graph section 704 an asset projection graph based upon current savings and/or withdrawal behavior wherein asset allocation roll-down graph to be used in conjunction with section 704 in the asset allocation recommendation and profiling dashboard user interface of FIG. 7. As shown in FIG. 9, the roll-down graph includes two lines 902, 904 with a series of data points that represent an asset allocation recommendation (depicted as a percentage of assets allocated to equities) for each year in a specified age range (e.g., present day to hypothetical end-of-life age))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of centralized and customized assent allocation recommendation and planning using trust profiling of Lin with the teaching of priority selection on a graphical interface of Keller as modified because Lin teaches a centralized and customized asset allocation recommendation tool that automatically generates asset allocation recommendations for various needs, such as (i) individual retirement planning, (ii) individual multi-goal planning, (iii) household multi-goal-multi-account planning, and (iv) irrevocable trust planning. The techniques described herein provide the advantage of systematically generating an asset allocation recommendation based on the circumstances of an individual or individuals, a household, or a trust. (¶7)

As per Claim 19, the rejection of claim 16 is hereby incorporated by reference; Keller as modified does not explicitly teach further comprising: displaying a second line in the graph indicating an optimal achievable financial benefit over time.
Lin teaches further comprising: displaying a second line in the graph indicating an optimal achievable financial benefit over time. (Fig. 7, Fig. 9, ¶93, ¶95 wherein the profiling dashboard comprises several subsections, including an individual profiling data slider set section 702, a personalized roll-down graph section 704 an a projected asset value graph section 712 (at the optimal withdrawal or savings amount depending upon which amount is optimized wherein asset allocation roll-down graph to be used in conjunction with section 704 in the asset allocation recommendation and profiling dashboard user interface of FIG. 7. As shown in FIG. 9, the roll-down graph includes two lines 902, 904 with a series of data points that represent an asset allocation recommendation (depicted as a percentage of assets allocated to equities) for each year in a specified age range (e.g., present day to hypothetical end-of-life age))
It would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of centralized and customized assent allocation recommendation and planning using trust profiling of Lin with the teaching of priority selection on a graphical interface of Keller as modified because Lin teaches a centralized and customized asset allocation recommendation tool that automatically generates asset allocation recommendations for various needs, such as (i) individual retirement planning, (ii) individual multi-goal planning, (iii) household multi-goal-multi-account planning, and (iv) irrevocable trust planning. The techniques described herein provide the advantage of systematically generating an asset allocation recommendation based on the circumstances of an individual or individuals, a household, or a trust. (¶7)

Response to Arguments
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection wherein Anderson is relied upon to teach the limitation reciting  “a particular attribute having a historical average;” and Dembo is relied upon to teach the limitation reciting “the scale having a midpoint that corresponds to the historical average for one of the particular attributes, such that the midpoint scale corresponds to the historical average for the particular attribute.”. 

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGIE BADAWI whose telephone number is (571)270-7590. The examiner can normally be reached Monday thru Wednesday 9:00am - 5:00pm EST with Thursdays and Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGIE BADAWI/Primary Examiner, Art Unit 2179